DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions & Status of Claims
Claims 1-9 are examined of which claims 1 and 4-5 were amended. Claims 10-15 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Provisional election was made without traverse on 09/22/2021 and the status identifiers of the claims (withdrawn, amended) along with applicant’s remarks dated 12/23/2021 are deemed as the affirmation of the election.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0050243 A1 of Satou (US’243).
List 1
Element
Instant Claims
(mass%)
Prior Art
(weight%)
C
0.07 – 0.10 
C: 0.05 to 0.15%
Si
0.01 – 0.25
Si: no more than 1.50% (excluding 0%)
Mn
1.5 – 2.0 
Mn: 0.5 to 2.5%
Cr
0.5 – 1.0 
Cr: No More than 1.0% (Excluding 0%)
Ni
0.1 – 0.5 
Ni: No More than 1% (Excluding 0%)
Cu
0.1 – 0.3
Cu: No More than 1.0% (Excluding 0%)
Mo
0.01 – 0.2
Mo: No More than 0.5% (Excluding 0%)
Al
0.01 – 0.05
Al: 0.02 to 0.15%
Nb
0.015 – 0.04 
Nb: No More than 0.1% (Excluding 0%)
V
0 – 0.1
 – 
Ti
0 – 0.1
Ti: to 0.2%
Fe + impurities
Balance
Balance







Regarding claim 1, US 2009/0050243 A1 of Satou (US’243) {whole document} teaches [0001] a high-strength hot-rolled steel sheet and a method for production thereof [0011] having a tensile strength no lower than 780 MPa which reads on the steel and tensile strength of the instant claims with a composition {[0011] – [0016], [0032]-[0061]} wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the microstructure limitations of the instant claims, the prior art teaches a steel with [0012], [0062] its metallographic structure being composed of 60 to 95 vol % of bainite. Examiner notes that the prior art teaches microstructure ranges in volume% while the instant claims recite it in are%. However, one skilled in the art recognizes that point counting method employed in determining microstructure phases teaches that area% and volume% are identical in terms of the absolute values. Therefore, the units of the prior art and the instant claims are deemed to be the same. It is noted that the claimed ranges of the microstructure phase of the instant claims overlap or lie inside ranges disclosed by the prior art thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 2, US’243 teaches [0065] “Prior to hot rolling, the slab should be heated above 1150° C” “The heating temperature should be no higher than 1300° C”  [0066] The hot rolling may be accomplished in the usual way without specific restrictions. However, the finishing temperature of hot rolling should be higher than the Ar3 transformation point at which the single phase of austenite exists. [0067] After completion of hot rolling, the rolled steel sheet should be cooled at an average cooling rate greater than 30° C./s until it cools to the coiling temperature of 400-550° C.  [0068] The coiling temperature should be 400 to 550° C. so that the steel sheet has the microstructure composed mainly of bainite. One skilled in the art recognizes that the bainite is of two types – upper bainite and lower bainite and is differentiated by transformation temperature range – 400-500°C for upper bainite and 400-250°C for lower bainite. Since the prior art teaches of cooling to a range of 400-550° C post hot-rolling and further teaches that its metallographic structure being composed of 60 to 95 vol % of bainite, one would interpret the bainite in the prior art to be upper bainite thereby reading on the instant limitations.

Regarding claim 3, although the prior art allows the presence of martensite in its microstructure, it does not explicitly teach of the claimed limitation of “microstructure comprises islands of martensite in a bainite matrix”. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), and b) the claimed and prior art products are identical or substantially identical in structure (see microstructure analysis claims 1, 2 and 4), and c) the claimed and prior art products are produced by identical or substantially identical processes [instant alloy – {instant specification p. 9:30 – p. 10:8}; Prior art – {[0027]-[0071]}].
Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Regarding claim 4, the prior art teaches that it steel [0027] “is produced in such a way that its microstructure is composed of 60-95 vol % of bainite, with the remainder being ferrite (or ferrite plus martensite). The prior art further teaches: [0062] “Thus the steel sheet should have a metallographic structure in which the bainite phase accounts for 60 to 95 vol %, so that it has high strength as well as good workability.” “[0063]The steel sheet according to the present invention should have a metallographic structure composed basically of bainite and ferrite, with ferrite partly replaced by martensite if necessary. In the present invention, the term “ferrite” embraces polygonal ferrite and pseudo-polygonal ferrite and the term “bainite” embraces acicular ferrite and bainitic ferrite, both of which have a high density of transformation. This means that the prior art teaches 5-40% of ferrite plus martensite (balance of 60-95 vol % of bainite) which means that the martensite and/or ferrite ranges from 0 and 5-40 vol% provided that the sum of ferrite and martensite is 5-40 vol%. It is noted that the claimed ranges of the microstructure phase of the instant claims overlap or lie inside ranges disclosed by the prior art thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 5, the prior art teaches that it steel [0027] “is produced in such a way that its microstructure is composed of 60-95 vol % of bainite, meaning that the claimed ranges of the microstructure phase of the instant claims overlap or lie inside ranges disclosed by the prior art thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claim 6, the prior art teaches “[0032] The hot-rolled steel sheet according to the present invention is required to have an adequately controlled chemical composition so that it exhibits desirable fundamental mechanical properties, such as yield strength (YS), tensile strength (TS), and elongation (EL).” and teaches by the way of examples 711-804 N/mm2 or MPa thereby reading on the instant claims. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.

Regarding claims 7-9, the prior art teaches [0018] “With a thickness of 2 mm, it has a tensile strength no lower than 780 MPa, an elongation no lower than 20%, and a hole expandability larger than 60%. It can be applied to various parts for automobiles and industrial machines to which conventional hot-rolled steel sheets were not applied because of their inadequate moldability.” thereby reading on the instant limitations. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Regarding the arguments that the prior art does not teach the claimed property of a tensile strength of at least 950 MPa, Applicant’s arguments have been fully considered but they are not persuasive. The prior art teaches that its steel has “a tensile strength no lower than 780 MPa” which reads on the instant claimed range. 
With respect to the arguments that the embodiments provided by the prior art do not teach the claimed matter, Applicant’s arguments have been fully considered but they are not persuasive.  Patents are relevant as prior art for all they contain. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).See MPEP § 2123.
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, there is no data in the instant specification or the instant affidavit that clearly demonstrates the criticality of the claimed range and therefore the claimed range is deemed obvious over the prior art teachings.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733